                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF TEXAS
                              MARSHALL DIVISION

LEADER DEVELOPMENT INDUS.                     §
CORP.,                                        §
                                              §
       Plaintiff,                             §
                                              §         Case No. 2:18-CV-00254-JRG
v.                                            §
                                              §
INTERCROWN ENTERPRISE, LTD.,                  §
                                              §
       Defendant.                             §

                    CLAIM CONSTRUCTION OPINION AND ORDER

       In this patent case, Leader Development Industrial Corp. alleges Intercrown Enter-

prise, Ltd., infringes certain claims of U.S. Patent 7,832,453. The parties now dispute the

scope of six terms or phrases from the asserted claims, and Intercrown alleges two of the

terms are indefinite. Having considered the parties’ claim construction briefing and argu-

ments of counsel during a June 24, 2019 hearing, the Court construes the disputed claim

terms as follows.

I.     BACKGROUND

       The technology concerns window coverings, such as curtains and blinds. According

to the ’453 Patent, conventional bladed curtains (often commonly referred to as venetian

blinds) have two adjusting mechanisms: One controls the rise of fall of the curtain, and

another controls the angle of the blades once they are in the desired vertical position. But
the patent describes this use of two mechanisms as difficult to assemble and expensive.

’453 Patent at 1:20–33.

        To address these disadvantages, the ’453 Patent teaches a single mechanism that

controls both the vertical position of the curtain and the angle of the blades. Using a pulling

string, the blades may be first raised or lowered to a desired position. See ’453 Patent figs.

4 & 5 (showing the blades in raised and lowered positions, respectively). After the desired

position is reached, the same pulling string may be used to adjust the blade angle. See id.

figs. 3 & 4 (showing the blades at different angles).

        The key to this functionality is the use of two adjacent cylindrical elements, a “wind-

ing tube” disposed with a “rubbing wheel,” in combination with the pulling string and a

suspending string. The ’453 Patent teaches an end of the pulling string connected to the

bottom blade. 1 The pulling string is wound around the winding tube, with the opposing end

of the string either free or connected to a winder. ’453 Patent fig.3 (showing a manual string

22); id. fig.4 (showing the pulling string 21 connected to a winder 2). As the string is pulled,

the bottom blade changes position, either lifting or releasing the other blades as it moves

up or down. Because the pulling string is wound around the winding tube, pulling the string

causes the winding tube to rotate, which in turn rotates the connected rubbing wheel. And

because each blade connects to a suspending string hung from the rubbing wheel, the blades

rotate as well, at least until they contact one another. After the bottom blade is moved to



1
  The patent does not expressly teach that the pulling string is connected to a bottom blade, but this is
inherent given the described operation of the device and the figures.




                                                 2 / 28
the desired position relative to the rail, the user can move the pulling string in the opposite

direction to rotate and open the blades the desired amount. See generally ’453 Patent at

2:42–3:6 (describing operation of certain embodiments).

       Claim 1 recites

                  a winding tube rotatably disposed in an upper rail of a cur-
                     tain having curtain blades;
                  a rubbing wheel rotatable with the winding tube;
                  a pulling string controlling the rise and fall of the curtain,
                     with the pulling string having a first end and a second
                     end, with the pulling string being wound around the
                     winding tube such that the winding tube is intermediate
                     the first and second ends of the pulling string, with the
                     first and second ends of the pulling string being spaced
                     from the winding tube, with a portion of the pulling
                     string which is intermediate the winding tube and the
                     second end being passed through the curtain blades,
                     with the second end of the pulling string having differ-
                     ent spacing from the winding tube when the pulling
                     string is wound on the winding tube;
                  . . . ; and
                  a suspending string for insertion of the curtain blades, with
                      the suspending string having a top end hung on the rub-
                      bing wheel, thereby during the rise and fall of the cur-
                      tain blades, the suspending string is capable of being ac-
                      tuated in the rotating direction of the winding tube, al-
                      lowing for adjustment of the angle of the curtain blades,
                      with the first end of the pulling string being pulled to
                      rotate the winding tube to control the rise and fall of the
                      curtain and to rotate the rubbing wheel.

’453 Patent at 3:22–4:7.




                                            3 / 28
II.    GENERAL LEGAL STANDARDS

       “[T]he claims of a patent define the invention to which the patentee is entitled the

right to exclude.” Phillips v. AWH Corp., 415 F.3d 1303, 1312 (Fed. Cir. 2005) (en banc).

As such, if the parties dispute the scope of the claims, the court must determine their mean-

ing. See, e.g., Verizon Servs. Corp. v. Vonage Holdings Corp., 503 F.3d 1295, 1317 (Fed.

Cir. 2007); Markman v. Westview Instruments, Inc., 517 U.S. 370, 390 (1996), aff’g, 52

F.3d 967, 976 (Fed. Cir. 1995) (en banc).

       When construing claims, “[t]here is a heavy presumption that claim terms are to be

given their ordinary and customary meaning.” Aventis Pharm. Inc. v. Amino Chems. Ltd.,

715 F.3d 1363, 1373 (Fed. Cir. 2013) (citing Phillips, 415 F.3d at 1312–13). Courts must

therefore “look to the words of the claims themselves . . . to define the scope of the patented

invention.” Id. (citations omitted). The “ordinary and customary meaning of a claim term

is the meaning that the term would have to a person of ordinary skill in the art in question

at the time of the invention, i.e., as of the effective filing date of the patent application.”

Phillips, 415 F.3d at 1313. This “person of ordinary skill in the art is deemed to read the

claim term not only in the context of the particular claim in which the disputed term ap-

pears, but in the context of the entire patent, including the specification.” Id.

       Intrinsic evidence is the primary resource for claim construction. See Power-One,

Inc. v. Artesyn Techs., Inc., 599 F.3d 1343, 1348 (Fed. Cir. 2010) (citing Phillips, 415 F.3d

at 1312). For certain claim terms, “the ordinary meaning of claim language as understood

by a person of skill in the art may be readily apparent even to lay judges, and claim




                                            4 / 28
construction in such cases involves little more than the application of the widely accepted

meaning of commonly understood words.” Phillips, 415 F.3d at 1314; see also Medrad,

Inc. v. MRI Devices Corp., 401 F.3d 1313, 1319 (Fed. Cir. 2005) (“We cannot look at the

ordinary meaning of the term . . . in a vacuum. Rather, we must look at the ordinary mean-

ing in the context of the written description and the prosecution history.”). But for claim

terms with less-apparent meanings, courts consider “those sources available to the public

that show what a person of skill in the art would have understood disputed claim language

to mean . . . [including] the words of the claims themselves, the remainder of the specifi-

cation, the prosecution history, and extrinsic evidence concerning relevant scientific prin-

ciples, the meaning of technical terms, and the state of the art.” Id.

III.   LEVEL OF ORDINARY SKILL IN THE ART

       The level of ordinary skill in the art is the level of skill of a hypothetical person who

is presumed to have known the relevant art at the time of the invention. In resolving the

level of ordinary skill, courts consider the types of and solutions to problems encountered

in the art, the speed of innovation, the sophistication of the technology, and the education

of workers active in the field. In re GPAC, 57 F.3d 1573, 1579 (Fed. Cir. 1995). Importantly,

“[a] person of ordinary skill in the art is also a person of ordinary creativity, not an autom-

aton.” KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 421 (2007).

       Here, the parties dispute the proper level of ordinary skill in the art. Leader contends

a person of ordinary skill must either (1) have at least a bachelor’s degree in mechanical

engineering, or (2) at least two years of experience in the design and analysis of mechanical




                                            5 / 28
devices. Pl.’s Open’g Br. [Dkt. # 56] at 3–4. Intercrown responds that a person without

relevant actual experience will not understand practical design considerations for window

coverings, and argues that an ordinarily skilled artisan would have at least three years of

experience in the design and fabrication of blinds. Def.’s Resp. Br. [Dkt. # 60] at 6. Neither

party provides any underlying rationale for the level of skill it claims is correct.

       The Court, however, need not resolve the level of ordinary skill to resolve the scope

of the disputed terms, because there is no dispute presented by the parties that depends on

which skill level is most proper. In other words, regardless of whether Leader’s or Inter-

crown’s level of ordinary skill is most proper, the outcome is the same concerning con-

struction of the disputed terms.

IV.    CONSTRUCTION OF DISPUTED TERMS

       A.     “curtain” (Claims 1–2, 4–7, 9, and 11)


        Pl.’s Proposed Construction                    Def.’s Proposed Construction

                                             Indefinite. To the extent this term is con-
 Plain and ordinary meaning; no construction
                                             struable, a type of drapery, not a venetian
 necessary; not indefinite.
                                             blind.

              1.     Whether the term is indefinite

       “Curtain” appears prolifically throughout the claims and, more generally, the ’453

Patent. See, e.g., ’453 Patent at (54) (“Adjusting Structure of a Curtain for Adjusting the

Angle of Curtain Blade”); id. at 1:20–23 (describing conventional curtains as having ad-

justable curtain blades); id. at 3:22 (reciting, in the preamble of Claim 1, “[a]n adjustable




                                            6 / 28
structure of a curtain”). Yet despite such prolific use of the term, Intercrown contends “cur-

tain” is indefinite. A “curtain,” says Intercrown, is “a cloth or cloth-like material that is

hung from a curtain rod,” whereas the figures show what an ordinarily skilled artisan would

consider a venetian blind with slats. Def.’s Resp. Br. [Dkt. # 60] at 28. Intercrown thus

argues the claims are indefinite and, alternatively, that “curtain” excludes a venetian blind. 2

Id. at 29.

       But Intercrown’s reasoning ignores the Federal Circuit’s mandate not to read the

claims in a vacuum. See Medrad, Inc., 401 F.3d at 1319 (“We cannot look at the ordinary

meaning of the term . . . in a vacuum.”). Although “curtain” may refer, in a vacuum, to a

cloth window covering without slats, there is no such vacuum here. As Intercrown

acknowledges, all the figures show slats, which the patent calls “blades.” Indeed, the very

purpose of the patent is to provide for altering both the vertical position and angle of the

blades using a single mechanism. ’453 Patent at 1:31–33. Construing “curtain” as simply

cloth hung on a rod would make the purpose of the patent nonsensical. Given the content

of the written description and figures, “curtain” is not indefinite.

               2.      Claim scope

       Intercrown is correct that some construction is warranted. Leader contends, without

support, that the term should be given its plain and ordinary meaning, but Intercrown’s

extrinsic evidence shows the patent uses “curtain” more broadly. See, e.g., Kollman Decl.



2
 During the hearing, however, Intercrown argued that “curtain” should be construed as a venetian blind.
H’rg Tr. (June 24, 2019) [Dkt. # 73] at 9:15–16.




                                                7 / 28
[Dkt. # 60-2] ¶¶ 15–16 (noting that “[a] curtain does not have slats or blades that are tilta-

ble[,] “[a] curtain typically has curtain material that hangs from a curtain rod[,]” and that

the patent illustrates a venetian blind). Here, it is enough to say that the ’453 Patent uses

“curtain” to mean, more generally, a “window covering.” The type of window covering is

then set forth by the claim limitations.

       The Court therefore construes “curtain” to mean “window covering.”


       B.     “rubbing wheel” (Claims 1, 4–7, 9, and 11)


        Pl.’s Proposed Construction                    Def.’s Proposed Construction



                                             a wheel having a diameter that is larger
                                             than a diameter of the winding tube about
 Plain and ordinary meaning; no construction which the suspending string is hung to ob-
 necessary.                                  tain greater friction between the suspend-
                                             ing string and the rubbing wheel. The rub-
                                             bing wheel rubs the winding tube.



       Intercrown’s proposed construction for “rubbing wheel” has three components.

First, Intercrown urges that the diameter of the wheel must be larger than the diameter of

the winding tube. Second, Intercrown contends “rubbing wheel” must be construed such

that the suspension string is hung for the purpose of obtaining greater friction. Finally,

Intercrown says the rubbing wheel must rub the winding tube.




                                            8 / 28
               1.    Whether the rubbing wheel must have a diameter larger than a diam-
                     eter of the winding tube

       Intercrown contends the proper scope of “rubbing wheel” requires this size relation-

ship with the winding tube. To support that contention, Intercrown stresses that the patent

teaches “in the present invention, the rubbing wheel is a little bigger than the winding tube.”

Def.’s Resp. Br. [Dkt. # 60] at 10 (quoting ’453 Patent at 3:10–13 (emphasis added)). This

language, says Intercrown, makes the size requirement a critical structural requirement of

the rubbing wheel. Id. Leader responds that the claims do not require a size relationship

with the other claim elements, and that the “present invention” language is referring to the

specifically described embodiment. Pl.’s Reply [Dkt. # 66] at 6.

       Use by the patentee of language such as “the present invention includes . . .”, “the

present invention is . . .”, or “all embodiments of the present invention are . . .” can, but

does not always, limit the scope of the claims. See Pacing Techs., LLC v. Garmin Int’l, Inc.,

778 F.3d 1021, 2024 (Fed. Cir. 2015); Verizon Servs. Corp., 503 F.3d at 1308 (“When a

patent thus describes the features of the ‘present invention’ as a whole, this description

limits the scope of the invention.”). But when the intrinsic evidence does not support ap-

plying the limitation to the entire patent despite the patentee’s use of such phrases, there is

no limiting effect. See Absolute Software, Inc. v. Stealth Signal, Inc., 659 F.3d 1121, 1136–

37 (Fed. Cir. 2011); Voda v. Cordis Corp., 536 F.3d 1311, 1320–22 (Fed. Cir. 2008) (reject-

ing any limiting effect of “present invention” because the specification did not uniformly

refer to the invention as being so limited and the prosecution history did not reveal such a

limitation).



                                            9 / 28
       Here, the patentee uses “present invention” in a definitional sense. The language

follows immediately after the statement that “the size of the winding tube 3 and the rubbing

wheel 31 can be different” and thus modifies that statement. Although Leader argues that

the applicant referred to many different embodiments as “the present invention,” H’rg Tr.

(June 24, 2019) [Dkt. # 73] at 55:14–57:3, the patent refers to different embodiments as

being “in accordance with the present invention,” see, e.g., ’453 Patent at 2:7–25 (emphasis

added). This is an important distinction meaning only that the described embodiment is

within the scope of the claims.

       Intercrown also claims the prosecution history of related foreign applications re-

quires this construction. Id. at 11–12. Specifically, the claims of those related foreign pa-

tents and applications require that the rubbing wheel’s diameter is greater than the associ-

ated winding tube’s diameter. See, e.g., U.K. Patent GB 2 440 740 [Dkt. # 60-25] at

Leader_0000667 (reciting, in Claim 1, that “the diameter of each rubbing wheel is greater

than the diameter of the associated winding tube”); Australian Appl. No. AU 2006203460

82 [Dkt. # 60-26] at Leader_0000309 (same). Thus, says Intercrown, the claims of the ’453

Patent must also have this feature. Def.’s Resp. Br. [Dkt. # 60] at 12.

       But while “statements made before foreign patent offices are sometimes relevant to

interpreting the claims,” see Starhome Gmbh v. AT&T Mobility LLC, 743 849, 858 (Fed.

Cir. 2014), Intercrown would have the Court import amendments made to claims in the

related foreign applications. Intercrown has not cited and the Court is unaware of any au-

thority justifying that as part of the claim construction process. The Court therefore rejects




                                           10 / 28
this part of Intercrown’s argument.

                2.       Whether a suspending string must be hung about the rubbing wheel
                         to obtain greater friction

        Intercrown proposes an intent element for the construction of “rubbing wheel.” But

such language departs from the notion that apparatus claims only cover structure. 3 Accord-

ingly, the Court rejects this component of Intercrown’s proposed construction.

                3.       Whether the rubbing wheel must “rub” the winding tube

        Intercrown argues the rubbing wheel “must rub the winding tube as the name of this

term implies . . . .” Id. at 14. To construe the term otherwise, says Intercrown, would not

give effect to all the claim terms. Id. Leader counters that the ’453 Patent does not address

or discuss “rubbing” of these elements, and suggests any “rubbing” by the wheel occurs

with the suspending string rather than the winding tube. Pl.’s Reply [Dkt. # 63] at 6–7

(calling Intercrown’s assumption about the rubbing wheel “conjecture that could easily be

explained with reference to rubbing the ‘suspending string’”).

        There are three problems with this aspect of Intercrown’s proposed construction.

First, apparatus claims cover structure, not the structure’s function. See Hewlett-Packard

Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469 (Fed. Cir. 1990) (“[A]pparatus claims

cover what a device is, not what a device does.” (emphasis in original)). Here, however,

Intercrown asks the Court to impose functional language where none otherwise exists.

3
  But see, e.g., Invensas Corp. v. Renesas Elecs. Corp., No. 11-448-GMS, 2013 WL 3753621 at *2, nn.10–
12 (D. Del. July 15, 2013). In Invensas Corp., the court concluded “[t]here is no rule barring a patentee
from including an intent requirement in its claims,” but the language at issue was functional in nature. Here,
the disputed term is purely structure, and there is no reason to impose any intent element on that structure.




                                                  11 / 28
Second, the patent describes an alternative embodiment in which the winding tube is con-

nected to the rubbing wheel through a gear, which cuts against Intercrown’s “rubbing” re-

quirement. ’453 Patent at 3:13–16 (“[T]he direction of the rubbing wheel 31 can be re-

versed to that of the winding tube 3 (for example, the winding tube 3 and the rubbing wheel

31 are connected by a gear).”).

       Finally, even if the Court’s construction were to include some functional language,

“rubs” is a poor choice. To “rub” means to move surfaces against each other rather than

together. See, e.g., Rub, Webster’s II New Riverside Univ. Dictionary 1023 [Dkt # 60-14]

at ICN0005532 (“to cause to move along a surface with friction and pressure”); Rub, The

American Heritage Dictionary 1075 (2d college ed. 1991) [Dkt # 60-14] at ICN0005522

(same definition); Rub, Webster’s 3d New Int’l Dictionary (2002) [Dkt # 60-14] at

ICN0005545 (“to move along the surface of a body with pressure”). The Detailed Descrip-

tion, however, describes that the rubbing wheel and winding tube rotate together—i.e.,

without “rubbing.”

             4.      Construction

      Having found the patentee’s “present invention” statement definitional, the Court

construes “rubbing wheel” to mean “a wheel that is a little bigger than the winding tube.”




                                         12 / 28
       C.     “winding tube” (Claims 1–2, 4–7, 9, and 11)


        Pl.’s Proposed Construction                   Def.’s Proposed Construction


                                             a tube that is longer than the rubbing wheel
                                             and has a diameter about which the first
 Plain and ordinary meaning; no construction pulling string is wound that is smaller in di-
 necessary.                                  ameter than the diameter of the rubbing
                                             wheel about which the suspension string is
                                             hung


       The parties have two disputes concerning “winding tube.” First, the parties dispute

whether there is a size-limiting relationship between the winding tube and the rubbing

wheel—specifically, whether the winding tube must be longer and have a smaller diameter

than the rubbing wheel. Second, the parties dispute whether the proper construction re-

quires that the winding tube must have a string wound about its diameter.

              1.     Whether the winding tube must be longer than and have a smaller
                     diameter than the rubbing wheel

       Intercrown’s arguments with respect to this proposed requirement tracks its argu-

ment for the size requirement of the winding tube. See Part IV.B.1 supra. Nothing in the

patent or the prosecution history, however, suggests that the winding tube must be longer

than the rubbing wheel. Moreover, because the construction of “rubbing wheel” already

accounts for the required size relationship with the winding tube, the Court rejects the no-

tion that this term needs further construction relating to the sizes of these two elements.




                                           13 / 28
              2.     Whether the winding tube must have a string wound about its diameter

       Intercrown argues that both the patent and prosecution history require this as part of

the construction of “winding tube” despite the fact that Claim 1 already recites similar

language. Def.’s Resp. Br. [Dkt. # 60] at 8–10. For example, Intercrown notes that the

specification describes a “pulling string wound around the winding tube,” Def.’s Resp. Br.

[Dkt. # 60] at 8 (citing the abstract), and that “[a] pulling string 21 is wound around the

winding tube.” Id. (citing ’453 Patent at 2:33–34).

       But Claim 1 already recites this structure, and Intercrown does not explain why it

should also be included in the construction of this term. Intercrown says its proposed con-

struction is consistent with the specification and prosecution history, but consistency is not

by itself a reason to construe claim language. Ultimately, the Court finds no reason to in-

corporate that requirement into the meaning of “winding tube” when Claim 1 recites simi-

lar language elsewhere.

              3.     Construction

       The Court construes “winding tube” to have its plain and ordinary meaning.




                                           14 / 28
       D.     “the pulling string being wound around the winding tube such
              that . . . the second end of the pulling string having different spacing
              from the winding tube when the pulling string is wound on the winding
              tube” (Claim 1)


        Pl.’s Proposed Construction                   Def.’s Proposed Construction


                                             The pulling string must be wound on the
                                             winding tube so the winding tube is spaced
                                             from and between the opposite ends of the
 Plain and ordinary meaning; no construction
                                             pulling string. The pulling string is wound
 necessary.
                                             around the winding tube so that more of the
                                             pulling string is wound onto the winding
                                             tube as the curtain is raised.


              1.     Whether the disputed phrase requires that the pulling string must be
                     wound on the winding tube so the winding tube is spaced from and
                     between the opposite ends of the pulling string

       Claim 1 already requires that “the pulling string hav[e] a first end and a second end,

with the pulling string being wound around the winding tube such that the winding tube is

intermediate the first and second ends.” ’453 Patent at 3:27–30. While there are differences

between this language and the first sentence of Intercrown’s proposed construction (e.g.,

“wound around” versus “wound on,” first and second ends versus “opposite ends,” “inter-

mediate” versus “spaced from and between”), they convey the same meaning. Therefore,

the Court need not change the claim language. See U.S. Surgical Corp. v. Ethicon, Inc., 103

F.3d 1554, 1568 (Fed. Cir. 1997) (“Claim construction is a matter of resolution of disputed

meanings and technical scope, to clarify and when necessary to explain what the patentee




                                          15 / 28
covered by the claims . . . . It is not an obligatory exercise in redundancy.”).

              2.     Whether the pulling string is wound around the winding tube so that
                     more of the pulling string is wound onto the winding tube as the cur-
                     tain is raised

       With the second sentence of its proposed construction, Intercrown suggests that the

winding tube gathers up the pulling string, like a fishing rod reeling in fishing line. Inter-

crown acknowledges the figures don’t show this, H’rg Tr. (June 24, 2019) [Dkt. # 73] at

22:1–23:1, but relies on its expert’s declaration about the plain and ordinary meaning of

winding tube for this interpretation, id. at 23:1–11. Intercrown also contends the prosecu-

tion history supports this part of its construction, claiming the patentee made this distinc-

tion relative to the prior art and that the examiner interpreted the claims this way in the

Notice of Allowance. Def.’s Resp. Br. [Dkt. # 60] at 8–10.

       But contrary to Intercrown’s assertions, the patentee did not argue that the pulling

string accumulates on the winding tube, or anything resembling that. Rather, the patentee

argued:

       •      “[C]laim 1 has been amended to more clearly define that the winding tube
              and rubbing wheel are rotated by pulling on the pulling string.” Prosecution
              History Pt. I [Dkt. # 60-22] at Leader_0000071.

       •      “[Chen] provides no teaching or suggestion that pulling the string could also
              rotate a wheel for adjusting the angle of the curtain blades. . . .” Prosecution
              History Pt. II [Dkt. # 60-23] at Leader_0000110.

       •      “[T]he recited guide 7 which is not taught or suggested by Chen allows the
              winding wheel 3 to be generally parallel to the pulling string 21 as it leaves
              the winder 2 so that the rubbing wheel 31 can be orientated parallel to sus-
              pending string 5.” Id. at Leader_000110–111.



                                           16 / 28
        •       “[Ipekgil’s] guides . . . are not located intermediate the winding tube and the
                first end of the pulling string . . . and thus is not within the recitations of claim
                1.” Prosecution History Pt. III [Dkt. # 60-24] at Leader_0000141.

None of this compels a conclusion that the claims require the winding tube to gather up the

pulling string.

        Nor is Intercrown’s expert’s opinion helpful given that the device could not work in

the manner taught by the patent if the pulling string were to accumulate on the winding

tube. The winding tube would have to rotate at an angular velocity greater than the corre-

sponding linear velocity with which the user pulls the end of the pulling string. Given that

movement of the pulling string drives rotation of the winding tube—not the other way

around—the second sentence of the Intercrown’s construction cannot be an accurate inter-

pretation of the phrase.

        Intercrown also contends that the patentee’s failure to respond to the examiner’s

Reasons for Allowance means the patentee acquiesced to the examiner’s interpretation of

the claims. Def.’s Resp. Br. [Dkt. # 60] at 8–10. But an applicant’s silence in response to

the examiner’s Reasons of Allowance is not a clear disavowal of claim scope. Salazar v.

Procter & Gamble Co., 414 F.3d 1342, 1348 (Fed. Cir. 2005); accord Elkay Mfg. Co. v.

Ebco Mfg. Co., 192 F.3d 973, 978–79 (Fed. Cir. 1999) (finding disavowal based on the

written description and the applicant’s statements during prosecution when the applicant

did not respond to the examiner’s Statement of Reasons for Allowance). 4


4
 Even if the examiner’s reasons for allowance might somehow be limiting, the Court does not find that the
examiner’s “360 degrees” statement requires the pulling string to accumulate on the winding tube. The best




                                                17 / 28
                 3.      Construction

        Because the Court rejects both aspects of Intercrown’s proposed construction, the

Court construes the term “the pulling string being wound around the winding tube such

that . . . the second end of the pulling string having different spacing from the winding tube

when the pulling string is wound on the winding tube” to have its plain and ordinary mean-

ing.


        E.       “pulling string being directed by the guide generally tangentially onto
                 the winding tube” (Claim 1)


         Pl.’s Proposed Construction                            Def.’s Proposed Construction


                                             Indefinite. To the extent this term can be
                                             construed, it requires the guide to be posi-
                                             tioned below and to the side of the winding
 Plain and ordinary meaning; no construction
                                             tube between a winder and the winding
 necessary; not indefinite.
                                             tube to direct the pulling string to pass
                                             along the winding tube at an angle as
                                             shown in Fig. 7.


        In addition to requiring a winding tube and a pulling string, Claim 1 requires “a

guide abutting the pulling string spaced from and intermediate the winding tube and the



explanation of the examiner’s statement, considering the specification, is that the pulling string is directed
vertically upward by the guide on one side of the winding tube and then vertically downward on the oppos-
ing side before extending through the blades. In contrast, Chen’s pulling string is generally horizontal before
contacting the winding tube and then extends vertically downward through the blades. See U.S. Patent
7,168,476 fig.1. Thus, Chen’s pulling string only extends 270 degrees around the winding tube before ex-
tending through the blades.




                                                   18 / 28
first end of the pulling string, with the pulling string being directed by the guide generally

tangentially onto the winding tube.” ’453 Patent at 3:38–41 (emphasis added). The parties’

dispute centers on the clarity and scope of “generally tangentially,” a phrase that otherwise

appears only once in the patent. See id. at 2:47–50 (“As shown in FIG. 7, the pulling string

21 extending from the winder 2 is directed by a guide 7 generally tangentially onto the

winding tube 3.” (emphasis added)); see also id. fig.7 (showing a profile view of the pulling

string at an angle from straight down).

       Intercrown has two complaints about this phrase. First, Intercrown complains it is

indefinite. Second, if the language is not indefinite, Intercrown says the language must be

construed to limit the position of the guide and the angle of the pulling string relative to

the winding tube’s axis to that shown in Figure 7.

              1.     Whether the phrase is indefinite

       When filed, the underlying application did not recite a “guide” or describe the rela-

tionship between the pulling string and the winding tube. See generally Prosecution History

Pt. I [Dkt. # 60-22] at Leader_0000001–22. During prosecution, however, the applicant

amended the specification and claims to recite the guide and refer to the orientation be-

tween the pulling string and the guide as “generally radially.” Prosecution History Pt. II

[Dkt. # 60-23] at Leader_0000107–108. But the patent examiner rejected the amendments

as not supported by the written description. Id. at Leader_0000120. In response, the appli-

cant amended the language to replace “radially” with “tangentially,” which overcame the

rejection. Prosecution History Pt. III [Dkt. # 60-24] at Leader_0000136–137.




                                           19 / 28
       “[A] patent is invalid for indefiniteness if its claims, read in light of the specification

delineating the patent, and the prosecution history, fail to inform, with reasonable certainty,

those skilled in the art about the scope of the invention.” Nautilus, Inc. v. Biosig Instru-

ments, Inc., 134 S. Ct. 2120, 2124 (2014). The claims “must be precise enough to afford

clear notice of what is claimed,” but that consideration must be made while accounting for

the inherent limitations of language. Id.

       Terms of degree are not inherently indefinite. See Sonix Tech. Co. v. Publ’ns Int’l,

Ltd., 844 F.3d 1370, 1377 (Fed. Cir. 2017). To the contrary, “[a]s long as claim terms [afford

clear notice of what is claimed], relative terms and words of degree do not render patent

claims invalid.” One-E-Way, Inc. v. I.T.C., 859 F.3d 1059, 1063 (Fed. Cir. 2017). But ulti-

mately there must be some standard for measuring the term of degree. Biosig Instruments,

Inc. v. Nautilus, Inc., 783 F.3d 1374, 1378 (Fed. Cir. 2015).

       Here, Intercrown asserts the ’453 Patent provides no standard against which to

measure how far the pulling string can be moved from the position shown in Figure 7 while

remaining within the scope of the claims. Def.’s Resp. Br. [Dkt. # 60] at 18. Leader re-

sponds that words like “generally” and “substantially” are acceptable, commonly used

terms to avoid a strict numerical boundary for a limitation. Pl.’s Reply [Dkt. # 63] at 8.

Leader urges that a person of ordinary skill “would recognize that the angle between the

front and back portions of the pulling string allows the pulling string to be efficiently di-

rected by the guide onto the winding tube, while not interfering with the back portion of

the pulling string.” Pl.’s Open’g Br. [Dkt. # 56] at 12 (citing Pratt Decl. [Dkt. # 56-2] ¶¶ 35–




                                            20 / 28
36, 42).

        To resolve the parties’ dispute, the Court must first consider the meaning of “tan-

gentially” as used in the patent. Intercrown recognizes that “tangentially” means “merely

touching or slightly connected” and that a tangent “touches but does not intersect,” but

Intercrown contends these meanings do not apply to the patent’s subject matter. Def.’s

Resp. Br. [Dkt. # 60] at 18. Leader, through its expert, contends “tangentially” means the

portion of the pulling string between the guide and the point of contact with the winding

tube is within a plane that is normal to the rotational axis of the winding tube. See, e.g.,

Pratt Decl. [Dkt. # 56-2] ¶¶ 36–37. Leader further contends that “generally tangentially”

includes tangentially and any other way the pulling string smoothly contacts the winding

tube’s curved surface. Id. ¶ 38. The parties agree, however, that “tangentially” does not

mean “radially.” 5 Def.’s Resp. Br. [Dkt. # 60] at 19–20; Pl.’s Reply [Dkt. # 63] at 9.

        In geometry, a line may be tangential to a circle, in which case it intersects the circle

at a point. Here, considering the winding tube as a cylinder with a circular cross-section

and the portion of the pulling string between the winding tube and the guide as a line


5
  During the hearing, Defendant suggested that the examiner rejected “generally radially” under § 112 be-
cause the figures showed the pulling string at a slight angle from vertical. See, e.g., Hr’g Tr. (June 24, 2019)
[Dkt. # 73] at 79:18–81:10 (asserting “the radius direction -- is clearly the up and down or vertical direction,
which is not shown here. . . . [I]t’s pretty much acknowledged that there’s some slight angle.”); id. at 82
(“So generally radially would encompass that slight variation which they said isn’t covered by . . . Figure
7.”); id. at 89–90 (“the radius runs perfectly vertically. So it’s from the center of the tube to the very bottom
of the tube . . . in a straight line. . . . [T]he string here is directed to the circumference. It isn’t directed to
the radius. It isn’t directed up and down. It’s at this slight angle.”). But “radially” in the context of the ’453
Patent means from the center of the winding tube in any direction—not just “up and down”—within a plane
normal to the rotational axis of the tube. In the Court’s view, the examiner properly rejected the use of
“radially” under § 112 because the figures do not show the pulling string intersecting the center of the tube.




                                                     21 / 28
segment, “tangentially” means that, during the winding, the portion of the pulling string

between the guide and the winding tube occupies a reference plane intersecting the winding

tube and to which the winding tube’s rotational axis is normal—i.e., in the figures, a vertical

plane. More simply, the pulling string is directed onto the winding tube in line with the

rotational direction of the tube.

       The harder question is the impact of “generally” on the word “tangentially.” When

a “word of degree” is used, the court must determine whether the patent provides “some

standard for measuring that degree.” Enzo Biochem, Inc. v. Applera Corp., 599 F.3d 1325,

1332 (Fed. Cir. 2010). If such a standard is not expressly provided, that standard might be

found in the function associated with the limitation. See, e.g., Exmark Mfg. Co. v. Briggs

& Stratton Power Prods. Grp., LLC, 879 F.3d 1332, 1346 (Fed. Cir. 2018) (concluding the

disputed phrase was not indefinite because a skilled artisan would understand the scope of

the phrase considering the function of the limitation in question). Alternatively, the patent

can include enough examples to inform a skilled artisan about the scope of the language.

Enzo Biochem, 599 F.3d at 1335 (noting that if the intrinsic evidence provides “a general

guideline and examples sufficient to enable a person of ordinary skill in the art to determine

[claim scope], the claims are not indefinite”). Regardless of the method used, the question

is whether an ordinarily skilled artisan would understand the claim scope considering the

specification. Seattle Box Co., Inc. v. Indus. Crating & Packing, Inc., 731 F.2d 818, 826

(Fed. Cir. 1984).

       Here, Intercrown presents evidence that the applicable meaning of “generally” is




                                           22 / 28
“for the most part” and “in disregard of particular instances and details.” See, e.g., Gener-

ally, Webster’s II New Riverside Univ. Dictionary 524 [Dkt # 60-18] at ICN0005529; Gen-

erally, The American Heritage Dictionary 552 (2d college ed. 1991) [Dkt # 60-18] at

ICN0005519 (same definition). Intercrown also contends the level of ordinary skill re-

quires at least some actual experience in the design and fabrication of window coverings.

Def.’s Resp. Br. [Dkt. # 60] at 6–7. The Court concludes that such an artisan would under-

stand that “generally tangentially” simply means, for the most part, in line with the rota-

tional direction of the winding tube and simply envisions some deviation from exactly tan-

gential. 6

                  2.      Claim scope

          The Court rejects Intercrown’s proposed construction for two reasons. First, having

resolved the meaning of “generally tangentially,” the Court need not limit the scope of the

phrase to exactly what is shown in Figure 7, and it is not necessary to impose further posi-

tional limitations on the guide. The claim language only limits the position of the guide as

abutting the pulling string and intermediate to the winding tube and the first end of the

pulling string.

          Second, contrary to Intercrown’s proposed construction, the guide does not require

using a winder. In fact, the claims suggest otherwise. Claim 1 recites the guide without

specifying the use of a winder or a manual string. Claim 2 depends from Claim 1 and recites

a winder. ’453 Patent at 4:8–12. And Claim 3 depends from Claim 1 and recites that the


6
    The Court would reach the same conclusion under Leader’s proposed level of ordinary skill.




                                                  23 / 28
pulling string is a manual string. Id. at 4:13–14. This creates a presumption that Claim 1

does not include a winder, which contravenes Intercrown’s construction. See Curtiss-

Wright Flow Control Corp. v. Velan, Inc., 438 F.3d 1374, 1380 (Fed. Cir. 2006) (“‘[C]laim

differentiation’ refers to the presumption that an independent claim should not be construed

as requiring a limitation added by a dependent claim.”).

              3.     Construction

       For these reasons, the Court rejects Intercrown’s construction and construes “pulling

string being directed by the guide generally tangentially onto the winding tube” to mean

“pulling string being directed by the guide generally in line with the rotational direction of

the winding tube.”

       F.     “the first end of the pulling string being pulled to rotate the winding tube
              to control the rise and fall of the curtain and to rotate the rubbing wheel”
              (Claim 1)


        Pl.’s Proposed Construction                    Def.’s Proposed Construction



                                             The first end of the pulling string must be
                                             pulled to control the rise of the curtain and
 Plain and ordinary meaning; no construction also must be pulled to control the fall of the
 necessary.                                  curtain. The rubbing wheel must rotate
                                             when the winding tube rotates due to the
                                             pulling on the first end of the pulling string.



       The parties dispute two issues concerning this phrase. First, the parties dispute

whether rotation of the winding tube can only be caused by pulling the first end of the




                                           24 / 28
pulling string. Second, they dispute whether the rubbing wheel must rotate when the wind-

ing tube rotates and, by extension, when the first end of the string is pulled.

              1.     Whether rotation of the winding tube can only be caused by pulling
                     the first end of the pulling string

       Intercrown asks the Court to clarify that the first end of the pulling string is pulled

to rotate the winding tube to control the rise and fall of the curtain. Def.’s Resp. Br. [Dkt.

#60] at 27. Leader replies that there is no reason to depart from the claim language. Pl.’s

Reply [Dkt. # 63] at 10.

       While the Detailed Description describes the pulling string, only the claims refer-

ence a “first end.” Specifically, Claim 1 recites

              a pulling string . . . having a first end and a second end, with the pull-
              ing string being wound around the winding tube such that the winding
              tube is intermediate the first and second ends of the pulling string,
              with the first and second ends of the pulling string being spaced from
              the winding tube . . . .

’453 Patent at 3:26–37 (emphasis added). Based on this language, the pulling string has a

terminal first end and a portion between the first end and the winding tube. This means the

winding tube may rotate when any part of the pulling string between the first end and the

winding tube is pulled. Rather than requiring the first end to be pulled to control the cur-

tain’s position, the disputed phrase recites the result of changing the position of the first

end of the pulling string during normal operation: the rise and fall of the curtain. But be-

cause pulling any portion of the pulling string between the first end and the winding tube

causes the same result, Intercrown’s proposed construction is too narrow.




                                           25 / 28
              2.     Whether the rubbing wheel must rotate when the winding tube rotates
                     due to pulling the first end of the pulling string

       Leader claims there is no reason to depart from the claim language, which recites

“the first end of the pulling string being pulled . . . to rotate the rubbing wheel.” Nothing

in the written description contradicts this claim language or suggests a different result. See,

e.g., ’453 Patent at 2:44–47 (“The winding tube will be rotated by pulling the pulling string

21.”); id. at 3:7–8 (“Since the rubbing wheel 31 rotates along with the winding tube

3 . . . .”). In fact, Leader agrees that the rubbing wheel must rotate when the winding tube

rotates. Def.’s Reply [Dkt. # 63] at 7 (“[T]he patent discloses a structure where the rubbing

wheel and winding tube are contiguous and rotate together.”).

              3.     Construction

       This phrase describes the result of pulling the first end of the pulling string. The

Court construes “the first end of the pulling string being pulled to rotate the winding tube

to control the rise and fall of the curtain and to rotate the rubbing wheel” to mean “the first

end of the pulling string being pulled to rotate the winding tube, which controls the rise

and fall of the curtain, and rotates the rubbing wheel.” For clarity, pulling the first end of

the string in the same direction does not cause both the rise and fall of the curtain.

V.     THE EFFECT OF PLAINTIFF’S ALLEGED ACQUIESCENCE

       Intercrown argues that Leader’s acquiescence prior to this lawsuit prevents Leader

from challenging Intercrown’s proposed constructions. Specifically, Intercrown alleges

that, in responding to a 2014 letter from Leader claiming infringement, Intercrown




                                           26 / 28
explained its noninfringement position, which was based on similar (if not identical) posi-

tions now taken during claim construction. In an April 2015 letter, Leader disagreed with

Intercrown’s noninfringement position, and Intercrown again responded. After that second

response, the parties did not communicate further about infringement until this lawsuit.

Intercrown alleges this constitutes acquiescence by Leader to Intercrown’s 2015 claim con-

struction positions and that Leader disavowed claim scope regarding “generally tangen-

tially.” See generally Def.’s Br. [Dkt. # 60] at 29–30.

       But Intercrown provides no authority for the proposition that acquiescence applies

to a litigation opponent’s claim construction positions. Rather, Intercrown cites Aspex Eye-

wear, Inc. v. Clariti Eyewear, Inc., 605 F.3d 1305 (Fed. Cir. 2010), in which the appellate

court affirmed a summary judgment that the plaintiff was equitably estopped from pursuing

its infringement claim. The case did not concern claim construction. Without some author-

ity supporting the application of acquiescence to claim construction, the Court must reject

this argument.

VI.    CONCLUSION

       The Court adopts the constructions above for the disputed terms of the Asserted

Patents. The Court ORDERS each party not to refer, directly or indirectly, to its own or

any other party’s claim construction positions in the presence of the jury. Likewise, the

Court ORDERS the parties to refrain from mentioning any part of this opinion, other than

the actual positions adopted by the Court, in the presence of the jury. Any reference to

claim construction proceedings is limited to informing the jury of the positions adopted by




                                           27 / 28
the Court.
      SIGNED this 3rd day of January, 2012.
      SIGNED this 26th day of July, 2019.




                                              ____________________________________
                                              ROY S. PAYNE
                                              UNITED STATES MAGISTRATE JUDGE




                                        28 / 28
